ACCEPTED
                                                                                                    03-15-00199-CR
                                                                                                           4775596
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                                4/6/2015 3:29:06 PM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK
                                   NO. 03-15-00199-CR

HENRY GUEDES PAGES                            §       IN THE COURT OF APPEALS
                                                                       FILED IN
                                                                   3rd COURT OF APPEALS
vs.                                           §                        AUSTIN, TEXAS
                                                      TlllRD JUDICIAL DISTRICT
                                                                   4/6/2015 3:29:06 PM
THE STATE OF TEXAS                            §                      JEFFREY
                                                      SITTING AT AUSTIN,       D. KYLE
                                                                           TEXAS
                                                                           Clerk
        MOTION TO BE REMOVED AS ATTORNEY OF RECORD

   Now comes Guillermo Gonzalez, appointed counsel for appellant at trial level, and files
this Motion to to be Removed as Attorney of Record on appellate matter, and would show
the following:
                                              I.

   Counsel was appointed by the trial court to represent appellant through trial. Appellant
was found guilty after trial on March 10,2015 and on April2, 2015 was sentenced to pay a
$1000 fine and the costs of the court. At appellant's request, Counsel filed Notice of Appeal
and a Motion to Withdraw as Attorney of Record, which the trial court granted on April 2,
2015.
                                              II.

   A copy of the Motion to Withdraw and the Order on said motion are attached for the
Courts's review.
                                              III.

   On April2, 2015 Counsel received notice from the Clerk, Court of Appeals, Third
District of Texas which noticed Counsel as attorney of record for the appeal on this matter.


   Wherefore, premises considered, Counsel requests this Honorable Court order his name
be removed as attorney of record on all matters regarding this pending appeal.
                                               G · ·           ilez
                                               S.B.N. 08126700
                                               904 West Avenue, Suite 100
                                               Austin, TX 78701
                                               (512) 474-8001 Office
                                               (512) 474-8006 Facsimile
                                               ~t ust@ texas .net




                              CERTIFICATE OF SERVICE

I hereby certify that on April 6, 2015 a copy of this motion was delivered through e£ile to the
Apellate Unit at the Office of the Travis County Attorne




                                               Guillermo Gonzilez
                             CAUSE NO. CtCR-14-400141

 THE STATE OF TEXAS                      §               IN THE COUNTY COURT AT

vs.                                      §               LAWNUMBEREIGHTOF

HENRY GUEDES                             §               TRAVIS COUNTY, TEXAS


                    MOTION TO WITHDRAW AS COUNSEL OF RECORD

To the Honorable Judge of Said Court:

   Now comes Guillermo Gonzalez, attorney of record for the defendant, HENRY GUEDES, and
files this Motion to Withdraw as Counsel of Record after trial and sentence has been imposed in the
case and would show the following.


                                                I.
   Counsel was appointed to represent defendant through trial and sentence on this matter.
Counsel has completed said representation.


                                             II.
   As required by law Counsel has advised the Defendant of his right to appeal, the necessity of
filing a timely written notice of appeal with the clerk of the court, and that the court will provide an
appellate attorney and an appropriate record for appeal without cost to the Defendant if he is
indigent.
                                             III.
   After consulting with the defendant, Counsel has prepared an~ filed a notice of appeal on behalf
of the Defendant.


   Wherefore, premises considered, Counsel requests this Honorable Court release him as attorney
of record lliM appeittt awcHatc wunsel   tO represent   Elefen~



                                               S.B.N. 08126700
                                               603 West 17th Street
                                               Austin, TX 78701
                                               (512) 474-8001 Office
                                               (512) 474-8006 Facsimile

                                                 Exhibit 1
                                                                                                       1
•


                                          CAUSE NO. ClCR-14-400141

    THE STATE OF TEXAS                       §              IN THE COUNTY COURT AT

    vs.                                      §             LAW NUMBER EIGHT OF

    HENRY GUEDES                             §             TRAVIS COUNTY, TEXAS



              ORDER ON MOTION TO WITHDRAW AS COUNSEL OF RECORD


           On this the   !   fiLe(   day of April2015 the Motion to Withdmw as Counsel of Record was
    heard and it is the opinion of the Cow:t that said Motion is in all things Granted and that Guillermo
    Gonzalez is hereby ordered allowed to withd.taw as Counsel of Reco.td.




                                                                                                       2
                                       NO. 03-15-00199-CR

HENRY GUEDES PAGES                             §       IN THE COURT OF APPEALS

vs.                                            §       TIDRD JUDICIAL DISTRICT

THE STATE OF TEXAS                             §       SITTING AT AUSTIN, TEXAS


                                          ORDER


       On this date the Motion to be Removed as Attorney of Record was reviewed by the
Court and it is the opinion of the Court that said Motion is in all things Granted and
that Guillermo Gonzalez is hereby ordered removed as Attorney of Record on this matter.


SIGNED this _ _ _ day of _ _ _ _ _ _ _. 2015.




                                       JUDGE PRESIDING